Title: Orders, 28 June 1756
From: Washington, George
To: 



Success.
Winchester: Monday, June 28th 1756.

The Troops are not to march until to-morrow morning at five o’clock—It is expected that every thing will be in readiness at that time, that no further delays may happen. A Court of Enquiry, to consist of all the Captains in town and Subalterns, to sit immediately, to examine into the dispute between Adjutant Livingston and Commissary Rutherford—Ensign McCarty and Mr Paris: All Evidences to attend—The Court will sit at ten of the clock.

After Orders.
The Officers who are to march with the troops to-morrow, are to see that they have their arms in good order, and are well provided with ammunition and Flints—as they shall answer the contrary: For Colonel Washington will examine them himself on the march to-morrow: and if he finds this order neglected; the Officer to whom the men belong, will be immediately put under an arrest.
